DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectfully of U.S. Patent No. 11,036,979 B2. It is clear that all the elements of the application claims 1-20 are to be found in patent claims 1-20 (as the application claims 1-20 fully encompasses patent claims 1-20).  The difference between the application claims 1-20 and the patent claims 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by claims 1-20 of the patent, it is not patentably distinct from claims 1-20 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, US 2017/0323540 A1 (Boykin), and further in view of Pandey et al., US 2014/0269482 A1 (Pandey).
Regarding claim 11, Boykin teaches a method: 
monitoring (the analytics for recognition and detection of the designated content is distributed among the vehicle 10 computer 12 and one or more remote computers)(Fig. 1; [0048]), at a computing device (vehicle 10 with computer 12)(Fig. 1; [0048]), via a communication unit (the communication network 18)(Fig. 1; [0048]), communications to identify a candidate subject (to identify the content being searched for, such as a silver Audi A6 sedan)([0044]), the communications comprising one or more of verbal (a voice keyword-based program may be activated to trigger other actions; e.g. if a key word is detected such as “gun” or “shots fired”)([0055]) and other communications (the communications can include a BOLO alert, which includes key information)([0039]) (as well as captured image data)([0039-0041]); 
extracting, at the computing device, descriptors of the candidate subject from the communications (if the analytics engine detects the presence of a car in the captured image data, extracting attributes of the car such as color, make, model, and vehicle type to be able to match with the BOLO)([0044]); 
generating, at the computing device (vehicle 10 with computer 12)(Fig. 1; [0048]), a classifier (wherein the classifier, analytics engine, is generated based on the acquired attributes for the candidate such as attributes of the car such as color, make, model, and vehicle type)([0038] and [0044]), defining the candidate subject (defining the car based on the designated attributes)([0044]), from the descriptors extracted from the communications (data received from either the BOLO or imaging of the candidate subject)([0038] and [0044]); and 
providing, by the computing device (vehicle 10 with computer 12)(Fig. 1; [0048]), the classifier defining the candidate subject (defining the car based on the designated attributes)([0044]) to an object recognition engine (detect/recognize various shapes and objects)([0043] and [0048]) to cause the object recognition engine to automatically search for the candidate subject (processed by the computer 12 microprocessor to use recognition of multiple vehicle shapes, traffic signal shapes, and “people” shapes; wherein AI can be used to further increase the accuracy of object recognition)(Figs. 2-4; [0043] and [0048]), using the classifier, in multimedia data (video data from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]) received at one or more edge devices (received from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]).  
Boykin teaches that the communications can be verbal (a voice keyword-based program may be activated to trigger other actions; e.g. if a key word is detected such as “gun” or “shots fired”)([0055]) and the communications can include a BOLO alert, which includes key information ([0039]), as well as captured image data ([0039-0041]). However, Boykin does not explicitly teach wherein the communications also include textual communications.
Pandey teaches public safety user equipment (Abstract); wherein the communications can be a BOLO message ([0038] and [0042]), as well as textual communications (text, video, images, graphics, location coordinates, audio clips) ([0045]) (textual data/documents) ([0061-0062] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boykin to include textual communications since it allows for an efficient method to propagate public safety broadcast alerts in real-time (Pandey; [0009]).

Regarding claim 12, Boykin teaches further comprising: when the classifier is already stored at a database (wherein the analytic engine already has certain attributes stored; wherein the identification attributes such as data regarding parameters, shapes, characteristics, etc. are stored)([0038] and [0048]), updating the classifier at the database using the descriptors of the candidate subject (the database(s) can be updated as often as necessary)([0038]) extracted from the communications (if the analytics engine detects the presence of a car in the captured image data, extracting attributes of the car such as color, make, model, and vehicle type to be able to match with the BOLO)([0044]).  

Regarding claim 13, Boykin teaches further comprising: assigning a rating of importance of the candidate subject (determining if the candidate subject matches certain attributes stored in the memory so as to rate the candidate with a probability factor; and/or if a candidate subject is of importance such as a weapon threat)([0041], [0044-0047], and [0060]) (wherein the confidence level  of matching the descriptors is a level of importance; i.e. the more descriptors that match obviously the more important the object within the image is to the user)([0045]) based on the descriptors (determining the confidence level based on the matching the descriptors)([0044-0045]); and 45Docket Number: P7406US01when the rating of importance meets a given threshold importance (when the criterion for equivalence has been set, such as 95% or greater, and the calculated probability factor equaled or exceeded 95%)([0045]), transmitting, to one or more communication devices, an alert identifying the candidate subject (an alert may be sent via the communication network to the police station or other locations; wherein the alert identifies that the candidate matches the desired search and thus has been identified)([0049-0057]).  

Regarding claim 14, Boykin teaches further comprising: assigning a rating of importance of the candidate subject (determining if the candidate subject matches certain attributes stored in the memory so as to rate the candidate with a probability factor; and/or if a candidate subject is of importance such as a weapon threat)([0041], [0044-0047], and [0060]) (wherein the confidence level  of matching the descriptors is a level of importance; i.e. the more descriptors that match obviously the more important the object within the image is to the user)([0045]) based on the descriptors (determining the confidence level based on the matching the descriptors)([0044-0045]), wherein the classifier (wherein the classifier, analytics engine, is generated based on the acquired attributes for the candidate such as attributes of the car such as color, make, model, and vehicle type)([0038] and [0044]) defining the candidate subject (defining the car based on the designated attributes)([0044]) is provided to the object recognition engine (detect/recognize various shapes and objects)([0043] and [0048]) when the rating of importance meets a given threshold importance (determining if the candidate subject matches certain attributes stored in the memory so as to rate the candidate with a probability factor; and/or if a candidate subject is of importance such as a weapon threat)([0041], [0044-0047], and [0060]).  

Regarding claim 15, Boykin teaches further comprising monitoring (the analytics for recognition and detection of the designated content is distributed among the vehicle 10 computer 12 and one or more remote computers)(Fig. 1; [0048]) the communications (data received from either the BOLO or imaging of the candidate subject)([0038] and [0044]) to identify the candidate subject by monitoring one or more of: audio received from one or more microphones (sound data that can be collected from one or more microphones)(Figs. 6 and 7; [0023] and [0060]); images received from one or more imaging devices (images received from an in-car video unit or a wearable device such as a body worn camera)([0048]); electronic transmissions (electronic transmission)([0005]) from one or more communication networks (wherein the vehicle 10 computer 12 and the remote computer(s) can communicate and exchange data via the communication network 18)([0048]); video transmissions (video data)([0043] and [0048]) from one or more communication networks (wherein the vehicle 10 computer 12 and the remote computer(s) can communicate and exchange data via the communication network 18)([0048]); audio transmissions (sound data that can be collected from one or more microphones)(Figs. 6 and 7; [0023] and [0060]) from one or more communication networks (wherein the vehicle 10 computer 12 and the remote computer(s) can communicate and exchange data via the communication network 18)([0048]); data transmissions (captured data from the images/video)([0040] and [0043-0044]) from one or more communication networks (wherein the vehicle 10 computer 12 and the remote computer(s) can communicate and exchange data via the communication network 18)([0048]); verbal (audible alert)([0050]) amber-alerts (communication of an amber alert)([0039] and [0044]); queries to one or more databases that identify subjects of interest (identify objects of interest using a database containing a repository with detailed information and data of existing vehicles, structures, objects, people, etc.)([0038]); and logs to the queries to the one or more databases (stored query data)([0031]).  

Regarding claim 16, Boykin teaches further comprising: determining the one or more edge devices (edge devices generally refers to a device used or located at a point of interest such as an in-car video unit or a wearable device such as a body worn camera)([0048]) to be used to search for the candidate subject (the edge device being an on-scene device for detecting and recognition of the designated content)([0048]) using a geofence (wherein the in-car video and the body worn cameras can be used within a set range or perimeter of where the object of interest was detected)(Fig. 10; [0061]), the geofence generated from geographic data associated with the candidate subject (wherein the in-car video and the body worn cameras can be used within a set range or perimeter of where the object of interest was detected)(Fig. 10; [0061]), the one or more edge devices being inside the geofence (wherein one or more of the in-car video units or body worn cameras are inside the perimeter)(Fig. 10; [0061]).  

Regarding claim 17, Boykin teaches wherein the one or more edge devices (edge devices generally refers to a device used or located at a point of interest such as an in-car video unit or a wearable device such as a body worn camera)([0048]) include respective object recognition engines (wherein the vehicle 10 computer 12 and one or more remote computers have analytics for recognition and detection of the designated content)(Abstract, [0043], and [0048]), and the method further comprises providing the classifier to the object recognition engine (providing the information to be recognized by the object recognition engine, such as the attributes (i.e. Audi A6 sedan))([0044]) by: 46Docket Number: P7406US01 transmitting the classifier to the one or more edge devices (using the classification on the edge devices)([0048]) to cause each of the respective object recognition engines to search for the candidate subject (searching for the designated content)([0048]), using the classifier (with the artificial intelligence (AI) implementation, this type of classification can be done in or near real-time on the edge device such as an in-car video unit or wearable device such as a body worn camera)([0048]), in respective multimedia data (video data from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]) received at the one or more edge devices (received from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]).  

Regarding claim 18, Boykin teaches wherein the object recognition engine is located at a cloud device in communication with the one or more edge devices (the vehicle 10 computer 12 may be configured to communicate via the communication network 18 (e.g. using the cloud) with other computers (e.g. remote ICV (in-car video) units 28 and BWCs (body worn cameras) 29) to perform a distributed and shared image data analysis)([0063] and [0065]), and the method further comprises: providing the classifier to the object recognition engine (providing the information to be recognized by the object recognition engine, such as the attributes (i.e. Audi A6 sedan))([0044]) at the cloud device to cause the object recognition engine to search for the candidate subject (the vehicle 10 computer 12 may be configured to communicate via the communication network 18 (e.g. using the cloud) with other computers (e.g. remote ICV (in-car video) units 28 and BWCs (body worn cameras) 29) to perform a distributed and shared image data analysis)([0063] and [0065]), using the classifier (with the artificial intelligence (AI) implementation, this type of classification can be done in or near real-time on the edge device such as an in-car video unit or wearable device such as a body worn camera)([0048]), in respective multimedia data (video data from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]) received at the cloud device (using the cloud)([0063] and [0065]) from the one or more edge devices (received from an edge device such as an in-car video unit or a wearable device such as a body worn camera)([0048]).  

Regarding claim 20, Boykin teaches further comprising one or more of: maintaining a database of potential candidate subjects (maintaining one or more databases containing a repository with detailed information and data of existing vehicles, structures, objects, people, etc.)([0038]) based on data (wherein the databases can be updated as often as necessary; and training/learning for new data can be stored to increase the accuracy of object recognition)([0038] and [0047-0048]); and providing the classifier to a cloud repository device (cloud storage)([0032]) for use in searches for further candidate subjects, similar to the candidate subject (the vehicle 10 computer 12 may be configured to communicate via the communication network 18 (e.g. using the cloud) with other computers (e.g. remote ICV (in-car video) units 28 and BWCs (body worn cameras) 29) to perform a distributed and shared image data analysis)([0063] and [0065]).

Regarding claim 1, see the rejection made to claim 11, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 2, see the rejection made to claim 12, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 3, see the rejection made to claim 13, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 4, see the rejection made to claim 14, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 5, see the rejection made to claim 15, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 6, see the rejection made to claim 16, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 7, see the rejection made to claim 17, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 8, see the rejection made to claim 18, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.
Regarding claim 10, see the rejection made to claim 20, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, US 2017/0323540 A1 (Boykin), Pandey et al., US 2014/0269482 A1 (Pandey), and further in view of Flores et al., US 2010/0231714 A1 (Flores) and Hill et al., US 2017/0109609 A1 (Hill).
Regarding claim 19, Boykin teaches the analytics to determine a confidence level or criterion for the designated attribute(s) are based on a deep learning algorithm ([0047]); wherein a remote computer may be configured with artificial intelligence (AI) software providing the system the ability to learn, to further increase the accuracy of object recognition ([0048]). Pandey teaches public safety user equipment (Abstract) and issuing public safety alerts ([0022]).
However, neither explicitly teaches providing feedback to the object recognition engine, the feedback defining a level of success of searching for the candidate subject by the object recognition engine, the feedback received from one or more of the object recognition engine, the one or more edge devices, and an electronic incident report. 
Flores teaches video analysis capabilities can be integrated into an emergency response system and/or a video operations center monitoring for emergency incidents (Abstract); providing feedback (feedback loop)([0011]) to the object recognition engine (the system can continually be automatically updated from recorded incidents and correlating video surveillance records; thus, a training or feedback loop can be instituted for the video pattern recognition)([0008-0011]), the feedback (feedback loop)([0011]) received from one or more of the object recognition engine (the system can continually be automatically updated from recorded incidents and correlating video surveillance records; thus, a training or feedback loop can be instituted for the video pattern recognition)([0008-0011]), the one or more edge devices (new incident patterns can be dynamically added to the system as incidents are reported and confirmed by other surveillance equipment)([0011]), and an electronic incident report (incidents that are reported; i.e. incident reports)([0011], [0024], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a feedback loop in the training/learning since using a feedback loop can be instituted to improve response system performance (Flores; [0011]).
However, none of the above prior arts explicitly teach wherein the feedback defining a level of success of searching for the candidate subject by the object recognition engine.
Hill teaches an image recognition computing device for matching images (Abstract and [0015]); wherein providing feedback to the object recognition engine (training of the object recognition component may include feedback)([0019]), the feedback defining a level of success (the feedback including if the search was successful)([0019]) of searching for the candidate subject by the object recognition engine (wherein the object recognition component may additionally or alternatively be trained to change one or more weights associated with a vendor image in response to positive feedback from the user; e.g. an identification of the vendor image as a suitable match and/or an indication that a search including the vendor image was successful)([0019]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include defining a level of success for the searching in the feedback of the training/learning of the prior arts above since it continually enhances the accuracy thereof (Hill; [0033]), as well as enhanced user experience with improved search results (Hill; [0033]), and enhanced user experience with results tailored to the user’s needs (Hill; [0033]).

Regarding claim 9, see the rejection made to claim 19, as well as prior art Boykin for a device (police vehicle 10 is equipped with a computer 12)(Fig. 1; [0037]) comprising a communication unit (comprising a communication network 18)(Fig. 1; [0037]), and a controller (computer 12 with camera device(s) 16)(Fig. 1; [0048]) configured to monitor (digital video surveillance; monitoring task)([0029] and [0040]) via the communication unit (through the communication network 18)(Fig. 1; [0037]), for they teach all the limitations for this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov